Order issued October 20, 2015




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00593-CV

                           IN THE INTEREST OF M.R., A CHILD

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-14-0065

                                            ORDER
                  Before Chief Justice Wright and Justices Brown and Stoddart

       Based on the Court’s opinion of this date, we GRANT James Richard Dunn, Jr.’s motion

for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court to

remove Dunn as counsel of record for appellant Kristi Ayivi-Guedehoussou. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to:

                                      Kristi Ayivi-Guedehoussou
                                      Linda Woodman State Jail Facility
                                      1210 Coryell City Road
                                      Gatesville, Texas   76526


                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE